NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted March 26, 2020
                                Decided March 27, 2020

                                         Before

                         DAVID F. HAMILTON, Circuit Judge

                         MICHAEL B. BRENNAN, Circuit Judge

                         MICHAEL Y. SCUDDER, Circuit Judge

No. 19-2593

UNITED STATES OF AMERICA,                          Appeal from the United States District
     Plaintiff-Appellee,                           Court for the Eastern District of Wisconsin.

      v.                                           No. 15-CR-88-JPS

ALVERNEST KENNEDY, JR.,                            J.P. Stadtmueller,
    Defendant-Appellant.                           Judge.

                                       ORDER

       Alvernest Kennedy, Jr. pleaded guilty to possessing a firearm as a felon,
see 18 U.S.C. § 922(g)(1), and served a 30-month prison sentence. Just one month into his
term of supervised release, he violated his conditions of supervision by fleeing officers
attempting to make a traffic stop (leading the officers on a high-speed chase that
covered nearly 80 miles and lasted an hour and a half, after which he unsuccessfully
attempted to flee on foot). Kennedy pleaded guilty in state court to attempting to flee or
elude an officer and to second-degree reckless endangerment; he was sentenced to four
and a half years’ imprisonment and four years of supervised release. The government
then sought to revoke Kennedy’s federal supervised release based on his state court
convictions (as well as for failing to notify his probation officer that the day after his
release he had received several traffic citations). The district court revoked Kennedy’s
No. 19-2593                                                                           Page 2

supervised release and sentenced him to 12 months in prison—6 months to run
concurrently to his state prison term, and 6 months to run consecutively. Kennedy
appeals, but his appointed counsel concludes that the appeal is frivolous and moves to
withdraw under Anders v. California, 386 U.S. 738 (1967).

        At the outset we note that the Constitution does not provide a right to counsel in
a revocation proceeding when, as here, the defendant does not contest the grounds for
revocation or assert substantial and complex arguments in mitigation of the sentence.
See Gagnon v. Scarpelli, 411 U.S. 778, 787 (1973); United States v. Eskridge, 445 F.3d 930,
932–33 (7th Cir. 2006). Therefore, the Anders safeguards need not govern our review, but
it is our practice to apply them nonetheless. United States v. Wheeler, 814 F.3d 856, 857
(7th Cir. 2016). Counsel’s brief explains the nature of the case and addresses the issues
that an appeal of this kind might involve, and Kennedy has not responded to counsel’s
motion. See CIR. R. 51(b). Because the analysis appears thorough, we limit our review to
the subjects that counsel discusses. United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014).

       Counsel first considers whether Kennedy could argue that the district court
abused its discretion by revoking his supervised release and correctly concludes that he
could not. A district court may revoke supervised release under 18 U.S.C. § 3583(e) if it
finds by a preponderance of the evidence that the defendant violated a condition of
release. United States v. Musso, 643 F.3d 566, 570 (7th Cir. 2011). Here, Kennedy pleaded
guilty to two state crimes, and his subsequent state convictions provided ample,
objective evidence that he violated a condition of his release—namely that he “not
commit another federal, state, or local crime.” See United States v. Huusko, 275 F.3d 600,
602–03 (7th Cir. 2001) (district court entitled to rely on state court conviction as proof of
violation of state law). Further, Kennedy did not object to the facts set forth in the
revocation hearing report before the district court.

        Counsel next explores whether Kennedy could challenge his sentence
procedurally but properly concludes that doing so would be frivolous. Kennedy did not
object to the district court's application of the policy statements in Chapter 7 of the
Sentencing Guidelines, so our review would be for plain error. See United States
v. Brown, 823 F.3d 392, 394 (7th Cir. 2016). The state court sentenced Kennedy to more
than one year of imprisonment for each of his two convictions. Thus, under Chapter 7
each qualified as a Grade B violation of his supervised release. See U.S.S.G. § 7B1.1(a)(2).
Given Kennedy’s Grade B violations and his uncontested criminal history category of
III, the district court correctly calculated his recommended range of reimprisonment as
No. 19-2593                                                                          Page 3

8 to 14 months. See id. § 7B1.4(a). So an argument that the court plainly erred in
calculating that range would be pointless.

        Finally, counsel considers but rightly rejects a challenge to the substantive
reasonableness of Kennedy’s new sentence. His 12-month sentence falls within the
policy-statement range and below the applicable two-year statutory maximum.
See 18 U.S.C. §§ 924(a), 3559(a)(3), 3583(e)(3). A sentence, like Kennedy’s, that falls
within the policy-statement range is presumptively reasonable. United States v. Jones,
774 F.3d 399, 404 (7th Cir. 2014). Moreover, the district court sufficiently justified the
sentence based on the Chapter 7 policy statements and relevant factors under 18 U.S.C.
§ 3553(a). See 18 U.S.C. § 3565(a). Specifically, the court highlighted the seriousness of
the violations (that Kennedy had endangered his and others’ lives in a high-speed
chase), the timing (within a month of his release), and the need to promote respect for
the law (Kennedy had “learned … precious little about respect for the law as an
institution in our society”). In addressing Kennedy’s only argument in mitigation—that
his entire sentence should run concurrently to his state prison term—the court
responded that there must be “incremental punishment to put some teeth” into the
consequences for not abiding by supervised release conditions. But the court accepted
Kennedy’s mitigation argument in part, agreeing that no further federal supervised
release was warranted and rejecting the guidelines recommendation that he serve the
full revocation sentence consecutively to his state sentence. Under these circumstances,
it would be frivolous to argue that Kennedy could rebut the presumed reasonableness
of his sentence.

       Accordingly, we GRANT counsel's motion to withdraw and DISMISS the appeal.